Dickey, J.
This is an application for a writ of mandamus to compel the Special Deputy Commissioner of Excise of Kings county to issue a transfer of an excise license from Herman Heincke to Charles Reusse. It is my opinion that the exception in subdivision 6 of section 17 of the Raines Law applies only to *137such tenants of liquor stores, who were such at the time of the passage of the act. The intention of the lawmakers was to save them the necessity of getting the consent of the landlord, who had already leased them the premises to carry on the liquor business; but when a stranger to the owner applies for leave to carry on the business, I am convinced the law intended in such cases that the consent of the landlord should first be obtained, for while the owner of the property might consent that one man well known to him might carry on the liquor business in his building, it might well be that he would seriously object to another doing so. The manner of keeping a liquor store depends largely on the keeper. The law is meant to be restrictive in a measure, and the requirement that owners of buildings should consent before business may be carried on is a proper restriction.
Motion denied.